COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Jose Cruz Tunal v. The State of Texas

Appellate case number:      01-18-00934-CR

Trial court case number:    2014CR6650W

Trial court:                187th District Court of Bexar County

       This case was abated and remanded to the trial court for the trial court to appoint
new appellate counsel. On September 25, 2019, the trial court clerk filed a supplemental
clerk’s record in this Court, containing the trial court’s order appointing appellate counsel,
Rafael Leal, to represent appellant on appeal. Accordingly, we REINSTATE this case on
the Court’s active docket.
        Appellant’s brief is ORDERED to be filed no later than 30 days from the date of
this order. See TEX. R. APP. P. 38.6(a).
       The State’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
       The Clerk of this Court is directed to enter Rafael Leal as the attorney of record on
behalf of appellant.


Judge’s signature: ____/s/ Sherry Radack____
                  Acting individually  Acting for the Court

Date: __October 8, 2019_____